ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the order of the district court dated March 2,1995, denying defendant, Leland M. Hoagland, a new trial after a remand hearing pursuant to Hoagland v. State, 518 N.W.2d 531 (Minn. 1994) be, and the same is, affirmed. The trial court on remand concluded, on the basis of detailed findings, that the state had met its burden of proving that the state would be unduly prejudiced by having to retry the case. Affirmed.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice